Citation Nr: 1742257	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals from lower back injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2015 rating decision, the RO granted service connection for depressive disorder rated as 50 percent disabling effective February 4, 2011 and denied entitlement to individual unemployability.  The Veteran filed a timely notice of disagreement (NOD) received in July 2015, with respect to the January 2015 rating decision.  

The RO has not yet issued a statement of the case (SOC) regarding that claim.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, according to a July 2016 letter, the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time. 

In July 2016, during the pendency of the present appeal, the Veteran properly appointed the Florida Department of Veteran Affairs as his new representative, thereby revoking his previous representative, the American Legion.  See 38 C.F.R. § 14.631(f)(1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

According to the VA Form 9 received in January 2014, it appears that the Veteran is arguing that his conditions have worsened since the most recent April 2013 VA Spine examination.  Specifically, he complained that he cannot stand, walk, or even sit for any length of time to do certain things.  He also complained that he has to lay down and take a lot of medication and endure side effects.  Thus a new examination is warranted.

Further, the February 2010 and April 2013 examinations of the spine during this appeal are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight bearing and nonweight bearing.  In this case, the reports of examination do not reflect the necessary testing or findings. 

The most recent VA treatment records associated with the claims file are dated in March 2015 from Pensacola VA Medical Center (VAMC).  Updated VA records dated from March 2015 to the present must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated VA treatment records dated from March 2015 from the Pensacola VAMC and associate these with the record.

2.  Then, the Veteran should be scheduled for a VA spine examination to ascertain the severity of his residuals from lower back injury.  Review of the entire record should be noted in the examiner's report.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  

The examination must include testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.

The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.  

The examiner must describe in full the functional impact of the service-connected residuals from lower back injury, to include discussion of the impact on occupational functioning.

All manifestations related to the residuals from lower back injury must be clearly identified, to include any neurologic symptomatology in addition to the service-connected radiculopathy of the left and right lower extremities which is associated with the service-connected residuals from lower back injury.  The examiner MUST SPECIFICALLY note all other symptoms the Veteran identifies that are related to his back disability that are not noted in the schedular criteria, to especially include the specific side effects from narcotic pain medications prescribed for the back disability.  If possible, the examiner should determine the severity and duration of these symptoms/side effects.

3.  Thereafter, the AOJ should readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

